UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6038



BEAUTANOUS COOR,

                                               Plaintiff - Appellant,

          versus


ROBERT A. STOCKS, Lieutenant of the Goldsboro
Police Department; NORTH CAROLINA DEPARTMENT
OF REVENUE; STATE BUREAU OF INVESTIGATORS;
WAYNE COUNTY SHERIFF’S DEPARTMENT; RICHARD W.
RIDDLE, Director of Controlled Substances Tax
Division,   North   Carolina  Department   of
Revenue; JANICE H. FAULKNER, Secretary of the
North Carolina Department of Revenue; E. B.
PARKER, Wayne County Attorney; CHRISTOPHER E.
ALLEN, Assistant Attorney General, Revenue
Section, North Carolina; G. K. BUTTERFIELD,
JR., Judge of General Court of Justice, Su-
perior Court 8B, Wayne County North Carolina,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, District
Judge. (CA-97-396-5-F)


Submitted:   August 25, 1998             Decided:   September 17, 1998


Before LUTTIG and WILLIAMS, Circuit Judges, and HALL, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Beautanous Coor, Appellant Pro Se. William Harrell Everett, Jr.,
EVERETT, WOMBLE & FINAN, Goldsboro, North Carolina; Christopher
Edward Allen, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina; Philip A. Baddour, Jr., BADDOUR, PARKER, HINE & WELLONS,
Goldsboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Beautanous Coor appeals from the district court’s order and

order on reconsideration dismissing his civil action seeking de-

claratory and injunctive relief from a tax assessment imposed by

the North Carolina Department of Revenue. Because Coor’s challenges

to the assessment have already been rejected by the Wayne County

Superior Court in Coor v. Wayne County Sheriff, No. 94-CVS-596 (May

24, 1994), his federal action is barred under the full faith and

credit doctrine. See 28 U.S.C. § 1738 (1994); Migra v. Warren City

Sch. Dist. Bd. of Educ., 465 U.S. 75, 81 (1984). Moreover, we

previously affirmed the district court’s dismissal of an earlier

federal action   in which Coor challenged the same assessment in

Coor v. Smith, No. 95-2733 (4th Cir. Jan. 31, 1996) (unpublished).

This action is therefore also barred under the doctrine of res

judicata. See Migra, 465 U.S. at 77 n.1.

     Accordingly,   the   district   court’s   orders   dismissing   this

action are affirmed. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                               AFFIRMED




                                     3